 

--------------------------------------------------------------------------------

Exhibit 10.1
 


JOINT VENTURE AGREEMENT
 
This Contract is made and entered into on 30 April, 2010, by and between EL
MANIEL INTERNATIONAL INC (“EMLL”) and FUNDS HUNTERS LLC (“FH”), respectively.
 
WHEREAS FUNDS HUNTERS LLC of 580 FIFTH AVENUE, SUITE 211A, NEW YORK, NEW YORK
10036, USA is the owner of valuable Stamp Collection, currently valued at
approximately US$4.5 million and housed in the aforesaid address in New York,
USA.
 
WHEREAS EL MANIEL INTERNATIONAL INC of 13520 ORIENTAL ST, ROCKVILLE, MD 20853,
USA is desirous of acquiring the aforesaid Stamp Collection;
 
WHEREAS FUNDS HUNTERS LLC is desirous of placing his asset into a US Bulletin
Board Company;
 
NOW THEREFORE the Parties hereby agree to enter into a JOINT VENTURE as set out
per the terms infra:
 
EMLL shall tender the sum of $10,000.00 to FUNDS HUNTERS LLC for the purpose of
preliminary expenses. All such expenses shall be reviewed and approved by EMLL.
Of the $10,000.00, $5,000.00 shall be deposited into FUNDS HUNTERS LLC’s account
directly, and $5,000.00 are to be deposited into NEWCO account.
 
FUNDS HUNTERS LLC shall engage a qualified valuer to give a complete appraisal
and/or valuation of all the current inventories estimated at US$4.5 million
whereof any applicable fees thereto will derive from the US$10,000.00
preliminary expenses fund. Additionally, representative(s) of EMLL shall
visit the situs of the stamp assets to visually sight, inspect and verify the
Stamp Collection and the property. The list of Stamp Collection inventories and
the appraisal report shall form part of this Joint Venture Agreement and annexed
herewith as APPENDIX 1 and APPENDIX 2 respectively.
 
FUNDS HUNTERS LLC shall place all its interests and title of the Stamp
Collection into the name of NEWCO.
 
EMLL shall tender to Funds Hunters LLC, a New York entity 1,000,000 common
restricted shares of EMLL in pari passu.
 
NAME: All elements of this Joint Ventureship are to be conducted under the name
of NEWCO. NEWCO shall be a divided interest, with EMLL controlling 70%, and
FUNDS HUNTERS LLC controlling 30%. All Profits and Losses are to follow the same
division. NEWCO is to be a 100% wholly owned subsidiary of EMLL, and shall be
listed and reported as such on their public filings from this date forward.
 
CAPITAL AND INTERESTS: EMLL shall set up a new entity, NEWCO, which shall be the
vehicle of this Joint Venture relationship. All profits and bookables of the
Stamp Collection up to the signing of this contract shall now come solely and
exclusively to the name of NEWCO.
 
1.
VOTING – The Board of Directors of Newco shall consist of 2 members appointed by
EMLL and 1 member appointed by FUNDS HUNTERS LLC.

 
2.
BANK ACCOUNTS –The bank accounts will be opened for the NEWCO with joint
signatories from FUND HUNTERS LLC and EMLL respectively. All receivables from
the sales proceeds of the Stamp Collection inventories must be deposited into
this account.


 
1

--------------------------------------------------------------------------------

 



3.
DUTIES & CONTROL: The joint venturers shall provide their services and best
efforts on behalf of the joint venturership. All further licenses or contracts
related to the Stamp Collection shall be issued in the name of NEWCO. FUND
HUNTERS LLC shall be engaged as a consultant to manage the day to day operations
of NEWCO.

 
4.
ACCOUNTING: The investment and all transactions completed in the operation of
the business are to be recorded in books of account in accordance with accepted
accounting procedures. These books are to be open for the inspection of each
Joint Venturer at all times. At the end of each year, the joint venturership
shall make a complete account of its assets and liabilities. If, after
allowances are made for debts, current liabilities and working capital needs,
there are profits remaining, those profits shall be considered "net profits" for
the purpose of distribution, and shall be distributed evenly to both
Joint Venturers. In the event debts, current liabilities, and working capital
needs exceed available assets, the joint venturers will make capital
contributions sufficient to eliminate the deficiency.

 
5.
DURATION: The said joint venturership is to continue for a perpetual period
until terminated by mutual agreement in writing.

 
6.
TERMINATION: At the conclusion of this contract, unless it is mutually agreed to
continue the operation of the business under a new contract, the assets of the
joint venturership, after all liabilities are paid, are to be divided in the
same proportion that profits are shared.

 
7.
RIGHTS AND DUTIES OF THE JOINT VENTURERS: Any Joint Venturer shall have
complete authority and discretion in the management and control of the business
of the Joint Venture for the purposes herein stated and shall make all decisions
affecting the business of the Joint Venture. At such, any action taken shall
constitute the act of, and serve to bind, the Joint Venture. He shall manage and
control the affairs of the Joint Venture to the best of its ability and shall
use its best efforts to carry out the business of the Joint Venture.

 
8.
AGREEMENTS WITH THIRD PARTIES AND WITH AFFILIATES OF THE JOINT
VENTURERS: Validity of Transactions. Affiliates of the parties to this Agreement
may be engaged to perform services for the Joint Venture. The validity of any
transaction, agreement or payment involving the Joint Venture and any Affiliates
of the parties to this Agreement otherwise permitted by the terms of this
Agreement shall not be affected by reason of the relationship between them and
such Affiliates or the approval of said transactions, agreement or payment.

 
9.
OTHER BUSINESS OF THE PARTIES TO THIS AGREEMENT: The parties to this Agreement
and their respective Affiliates may have interests in businesses other than the
Joint Venture business. The Joint Venture shall not have the right to the income
or proceeds derived from such other business interests and, even if they are
competitive with the Partnership business, such business interests shall not be
deemed wrongful or improper.

 
10.
LIMITATIONS ON JOINT VENTURERS’ POWERS: No partner shall, without the consent of
the other joint venturers:

 

 
a.
Borrow money in the firm name for firm purposes, utilize collateral owned by the
joint venturership as security for such loans, nor enter into any contract in
amounts greater than One Thousand Pounds on behalf of the joint venturership;

 

 
b.
Assign, transfer, pledge, compromise or release any of the claims of or debts
due the jointventurership except upon payment in full, or arbitrate or consent
to the arbitration of any of the disputes or controversies of the joint
venturership;

 
 
 
2

--------------------------------------------------------------------------------

 
 
 

 
c.
Make, execute or deliver any assignment for the benefit of creditors or any
bond, confession of judgment, chattel mortgage, deed, guarantee, indemnity bond,
surety bond, or contract to sell or contract of sale of all or substantially all
the property of the joint ventureship;

 

 
d.
Lease or mortgage any joint ventureship real estate or any interest therein or
enter into any contract for any such purpose;

 

 
e.
Pledge or hypothecate or in any manner transfer his interest in the joint
ventureship, except to the other party of this agreement;

 

 
f.
Become a surety, guarantor, or accommodation party to any obligation.

 
11.
WITHDRAWAL: Any partner may withdraw from the joint ventureship upon 60 days
prior notice to the other partner. However, the Joint ventureship has first
right of refusal, meaning that the withdrawing partner may only sell his shares
back to the joint ventureship, and not any 3rd party, unless express written
authorization by the remaining joint venturers is given.

 
12.
NON-COMPETE AGREEMENT:  A partner who retires or withdraws from the joint
ventureship shall not directly or indirectly engage in any activity which
directly competes with any endeavor with the recognized goals of this joint
ventureship.

 
13.
INDEMNIFICATION OF THE JOINT VENTURERS:  The parties to this Agreement shall
have no liability to the other for any loss suffered which arises out of any
action or inaction if, in good faith, it is determined that such course of
conduct was in the best interests of the Joint Venture and such course of
conduct did not constitute negligence or misconduct. The parties to this
Agreement shall each be indemnified by the other against losses, judgments,
liabilities, expenses and amounts paid in settlement of any claims sustained by
it connection with the Joint Venture.

 
14.
ARBITRATION:  Any controversy or claim arising out of or relating to this
contract or breach thereof, all joint venturers agree that the dispute shall be
settled by either mediation or arbitration by a mutually selected attorney whose
offices are within 100 km of Philadelphia. Judgment upon the award rendered may
be entered in any court having jurisdiction thereof.

 
15.
GOVERNING LAW:  The Joint Venturers agree that in any dispute, claim or
Controversy concerning this Agreement, the laws of the state of Maryland shall
apply.

 
16.
On the date of exchange, EMLL shall deposit the sum of US$5,000.00 for the
expenses noted supra to the account given by Funds Hunters LLC and the balance
of US$5,000.00 shall be deposited into NEWCO thereafter.

 
In Witness Whereof, the joint venturers have executed this agreement on the date
above written.
 
 

/s/ Khoo Hsiang Hun /s/ Laryssa Shainberg
Khoo Hsiang Hun, Dir, on behalf of
El Maniel International Inc.
Laryssa Shainberg, on behalf of
JFK Petroleum, Inc.

 
 
 
3

--------------------------------------------------------------------------------

 
 
[elman_ex1001-pg4.jpg]

 
 
4

--------------------------------------------------------------------------------

 
[elman_ex1001-pg5.jpg]
 
 

--------------------------------------------------------------------------------